uniform issue list nos v401 0i-01 department of the treasury internal_revenue_service washington d c a tax_exempt_and_government_entities_division attention legend employer a country c country d agency e state f state g province h plan w plan x plan y plan z e tee ee ‘ ‘ ee repos ef kalts go pe ff _ ladies and gentlemen this is in response to a letter dated date as supplemented by correspondence dated date date date date and date submitted on your behalf by your authorized representative in which you request a private_letter_ruling dealing with the spin-off of a portion of a retirement_plan qualified under sec_401 of the internal_revenue_code the code’ to a plan with a_trust maintained in country c the following facts and representations have been submitted employer a is a corporation established under the laws of state f with its principal office located in state g employer a maintains additional offices in other locations in the united_states as well as a branch office in country c employer a maintains plan x a defined benefit pension_plan that meets the requirements of sec_401 of the code plan x currently benefits a small minority of participants who are employed at employer a’s branch office in country c and plan x also benefits two retirees who are receiving benefits and are residents of country c collectively the country c participants the country c participants are nonresident_aliens within the meaning of sec_7701 of the code and are non highly compensated employees within the meaning of code sec_414 plan x does benefit one highly_compensated_employee who works in the branch office in country c and is a citizen of country d and a lawful permanent resident_of_the_united_states unlike the country c participants the one highly_compensated_employee who works in country c is not considered as having his permanent principal place of employment in country c thus this employee is a resident_alien within the meaning of sec_7701 of the code the most recent favorable determination_letter with respect to plan x is dated date plan x has never had an accumulated funding since its establishment in deficiency plan x has covered all eligible employees of employer a without regard to where the employee lives and works employer a asserts that it has recently been advised that the accrual_of_benefits under a plan intended to meet the requirements of sec_401 of the code that does not satisfy the requirements of the federal and provincial laws of country c could represent a taxable_event for the country c participants and could adversely affect their ability to contribute to a registered retirement_plan in country c in an effort to alleviate adverse country c tax consequences to the country c participants and to comply with country c legislation employer a established plan y in country c effective plan y is a registered plan under the federal and provincial laws of country c in connection with the establishment of plan y the restatement of plan x adopted on provides that an employee whose permanent principal place of employment is outside the united_states is not eligible to participate in plan x after participants after that date and that no benefits will accrue for country c plan y covers the country c participants as well as all other employees of employer a whose permanent principal place of employment is in country c and who satisfy plan y’s eligibility requirements which are identical to those of plan x plan y provides future benefit accruals equal to the accruals that would have occurred under plan x in addition subject_to the transfer of assets with respect to which this ruling_request is made plan y will provide each country c ' with a past participant who was employed by employer a on equal to his or her accrued_benefit under service benefit as of plan x as of that date following the transfer of assets to plan y plan y will pay the benefits of the two retirees residing in country c that are currently being paid_by plan x in connection with the transfer of assets and liabilities from plan x to plan y and solely for the purpose of facilitating that transfer employer a will establish plan z plan z will be a defined benefit pension_plan the terms of which will be identical to plan x except that participation in this plan will be limited to the country c participants consequently plan z will benefit solely citizens and residents of country c plan z will contain provisions intended to comply with the requirements of sec_401 of the code including language to the effect that the assets of plan z must be used for the exclusive benefit of participants in the plan and their beneficiaries following the establishment of plan z employer a will spin off to plan z the portion of plan x that benefits the country c participants under the spin-off all of the benefits of the country c participants will be spun off to plan z and all of the benefits of the other participants will remain in plan x because the assets of plan x are insufficient to provide for the payment for all liabilities of plan x the value of the assets to be spun off to plan z will be determined by allocating the assets of plan x to priority categories in accordance with section of the employee_retirement_income_security_act_of_1974 erisa this allocation will be made as of the date on which the amendment to plan x providing for the transfer of assets is adopted and the present_value of accrued_benefits for purposes of this allocation will be determined as of that date using the applicable_interest_rate as defined in sec_417 of the code for the preceding month and the applicable_mortality_table as also defined in sec_417 the amount to be transferred to plan z will be the amount thus determined the assets so transferred will be held either in a country c trust established in connection with plan z or one or more insurance contracts in accordance with the applicable provincial law of country c under the terms of plan z each country c participant will be entitled to receive benefits on a termination basis as defined in sec_1 i -1 b of the income_tax regulations the regulations under that plan immediately_after_the_transfer of assets and liabilities that are equal to or greater than the benefits the participant would have received on a termination basis under plan x immediately before the transfer similarly each participant in plan x with respect to whom no transfer is made to plan z will be entitled to receive benefits on a termination basis under plan x immediately_after_the_transfer of assets and liabilities that are equal to or greater than the benefits the participant would have received on a termination basis immediately before the transfer an application will be made on behalf of employer a to agency e for a special ministerial waiver under country c’s income_tax act to permit the transfer of pension assets from plan x to plan y subject_to the receipt of that waiver and the rulings requested in this letter employer a will cause plan x to transfer a portion of the assets and liabilities of plan x to plan z plan z will then be amended as necessary to comply with both the pension benefits act of province h and the income_tax act of country c and will be restated as plan w and merged in country c into plan y the amount of the liabilities transferred to plan z will equal all of the liabilities of plan x related to the country c participants no assets will be transferred with respect to the one highly_compensated_employee employed in country c who currently participates in plan x the above amendment to plan z may result in plan z not satisfying the requirements of sec_401 of the code as a result of the amendment plan z will instead be qualified funded and operated in compliance with the federal and provincial law of country c and will not be subject_to titles and iv of erisa or the jurisdiction of the internal_revenue_service the service’ the provision in plan z to the effect that the assets of plan z must be used for the exclusive benefit of the participants in that plan and their beneficiaries will remain in plan z after its restatement as plan w and is repeated in plan y plan y wiil be qualified funded and operated in compliance with the pension benefits act of province h and the income_tax act of country c plan y will not be subject_to titles and iv of erisa nor will it be subject_to the jurisdiction of the service plan y will as previously represented provide that the assets of plan y must be used for the exclusive benefit of its participants and their beneficiaries 5s employer a asserts that country c and province h either by statute or through case law impose requirements on pension_plan administrators and afford pension_plan participants protections similar to and in certain cases greater than those imposed in the united_states including requirements on plan administrators similar to the provisions of sec_401 of the code benefits under plan y including amounts transferred from plan x to plan y through plan z which will be restated as plan w and merged in country c into pian y will be made available or distributed to the country c participants solely in accordance with the applicable provisions of plan y and the laws of country c and province h plan y will not satisfy all of the requirements of sec_401 of the code consequently while employer a will make recurring future contributions to plan y to fund benefits for the country c participants and other participants in that plan such contributions will not be deductible under sec_404 of the code but may be deductible under sec_404a of the code based upon the foregoing the following rulings are requested that spinning off the portion of plan x that benefits the country c participants to plan z transferring a portion of the assets held in plan x's trust to a_trust or insurance_contract for plan z maintained in country c and amending plan z as noted above which actions it is represented will result in plan z no longer being subject_to titles and iv of erisa and no longer satisfying sec_401 of the code will not cause plan x to violate the exclusive benefit rule_of code sec_401 that transferring a portion of the assets and liabilities of plan x to a_trust or insurance_contract maintained for plan z in country c where it is represented that plan z will not be subject_to titles and iv of erisa and will not satisfy code sec_401 will not result in distributions to the plan z participants the country c participants that transferring a portion of the assets held in plan x’s trust sufficient to satisfy plan z’s obligations to its participants to a_trust or insurance_contract maintained for plan z in country c will not cause plan z to violate the minimum_funding requirements of sec_412 of the code with respect to ruling_request sec_401 of the code provides that a plan will not be qualified under code sec_401 unless if_under_the_trust_instrument_it_is_impossible at any time prior to the satisfaction of all liabilities with respect to employees and their beneficiaries under the trust for any part of the corpus or income to be used for or diverted to purposes other than for the exclusive benefit of the employees or their beneficiaries sec_1_401-2 of the regulations provides that the term purposes other than for the exclusive benefit of the employees or their beneficiaries means all objects or aims not solely designed for the proper satisfaction of all liabilities to employees or their beneficiaries covered by the trust sec_4 of erisa provides in part that the provisions of this title title i shall not apply to any employee_benefit_plan if such plan is maintained outside of the united_states primarily for the benefit of persons substantially_all of whom are nonresident_aliens section a of erisa lists the types of plans to which title v applies section b of erisa provides in part that this section does not apply to any plan which is established and maintained outside of the united_states _ primarily for the benefit of individuals substantially_all of whom are nonresident_aliens in this case the participants in plan z will be the country c participants who are citizens and residents of country c and are currently entitled to benefits under plan x after the spin off these individuals will be entitled to benefits under plan z and the assets transferred to plan z will consist of a portion of the assets currently held under plan x to provide benefits to current plan x participants thus after the spin off all of the assets held in plan x's trust prior to the spin off will be used for the benefit of participants of plans x and z and their beneficiaries furthermore after employer a begins to maintain plan z the assets that are spun off from plan x will be transferred to an investment vehicle maintained in country c in connection with pian z as a result the assets of plan z will continue to be used to provide benefits for plan z participants in summation the assets presently held in plan x’s trust which represent contributions to plan x and net investment gains with respect thereto will be used to provide benefits for those individuals who presently participate or have participated in plan x after the spin off to plan z from plan x a portion of the assets held in plan x's trust will have been transferred to an investment vehicle maintained in country c in connection with plan z for the benefit of plan z participants therefore based on these particular facts and circumstances we conclude with respect to ruling_request that spinning off the portion of plan x that benefits the country c participants to plan z which is maintained by employer a and transferring a portion of the assets held in plan x's trust to a_trust or insurance_contract for plan z maintained in country c and amending plan z as noted above as a result of which it is represented that plan z will no longer be subject_to titles and iv of erisa and will not satisfy sec_401 of the code will not cause plan x to violate the exclusive benefit rule_of sec_401 of the code with respect to ruling_request code sec_402 provides that except as otherwise provided in this section any amount actually distributed to any distributee by any employees’ trust described in sec_401 which is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed under sec_72 relating to annuities code sec_402 provides that for purposes of subsections a b and c a stock bonus pension or profit-sharing_trust which would qualify for exemption from tax under sec_501 except for the fact that it is a_trust created or organized outside the united_states shall be treated as if it were a_trust exempt from tax under sec_501 code sec_404 provides that if a stock bonus pension or profit-sharing_trust would qualify for exemption under sec_501 except for the fact that it is a_trust created or organized outside the united_states contributions to such a_trust by an employer which is a resident or corporation or other entity of the united_states shall be deductible under the preceding paragraphs relating to the deduction of contributions to plans with trusts which are tax-exempt under sec_501 code sec_402 provides in relevant part that contributions to an employees’ trust made by an employer during a taxable_year of the employer which ends with or within a taxable_year of the trust for which the trust is not exempt shall be included in the gross_income of the employee in accordance with sec_83 code sec_402 provides generally that amounts distributed or made available to any distributee by a nonexempt trust shall be taxable in the year so distributed or made available under code sec_72 in this case plan z will be spun off from plan x plan z will be maintained by employer a and the assets transferred to plan z will be transferred to an investment vehicle maintained in country c in connection with plan z the transfer of assets will be from a_trust created and maintained in the united_states to a_trust or insurance_contract maintained for plan z in country c in effect as a result of the transactions described herein a portion of the assets currently held in trust for plan x participants wili be transferred to plan z where they will continue to be held in trust for certain of the current plan x participants who will become participants in plan z the country c participants furthermore as noted above employer a asserts that benefits under plan y including amounts transferred from plan x to plan y through plan z which will be restated as plan w and merged in country c into plan y will be made available or distributed to the country c participants solely in accordance with the terms of plan y and when applicable in accordance with the laws of country c and province h under the facts presented in this case no distribution as that term is defined for purposes of sec_402 of the code will be made from plan z to any of its participants as a result of either the spin-off referenced herein employer a maintaining plan z or the transfer of a portion of plan x's assets held in trust in the united_states to a_trust or insurance_contract maintained for plan z in country c therefore with respect to ruling_request we conclude that having plan z maintained by employer a and transferring a portion of plan x assets to a_trust or insurance_contract maintained for plan z in country c where it is represented plan z will not be subject_to titles and iv of erisa and will not satisfy code sec_401 will not result in distributions to participants of plan z the country c participants with respect to ruling_request sec_412 of the code provides the minimum_funding standards for qualified_pension plans sec_412 provides that the minimum_funding standards apply to a plan if for any plan_year beginning on or after the effective date of this section for such plan the plan inciuded a_trust which qualified under sec_401 a furthermore a plan to which this section applies shall have satisfied the minimum_funding_standard for such plan for a plan_year if as of the end of such plan_year the plan does not have an accumulated_funding_deficiency an _ accumulated_funding_deficiency is defined as the excess of total charges to the funding_standard_account for all plan years to which sec_412 applies over the total credits for all such plan years revrul_81_212 1981_2_cb_99 provides rules for splitting the funding_standard_account of a defined_benefit_plan to reflect a spinoff of assets and liabilities from the plan sec_4 of erisa provides that the provisions of title of erisa do not apply to any employee_benefit_plan that is maintained outside of the united_states primarily for the benefit of persons substantially_all of whom are nonresident_aliens section b of erisa provides that section of erisa does not apply to any plan that is established and maintained outside of the united_states primarily for the benefit of individuals substantially_all of whom are nonresident_aliens in accordance with revrul_81_212 because plan x has never had an accumulated_funding_deficiency plan z will also not have an accumulated_funding_deficiency immediately after the spin-off in substance the proposed transaction involves a transfer of assets and liabilities from pian x to plan z which is characterized as a spinoff from pian x to plan z such characterization is required under code sec_414 for purposes of determining whether the transfer satisfies the qualification requirements of that section although such characterization is required based on the authority cited above and based on the representation that pian z will solely benefit citizens and residents of country c who are nonresident_aliens within the meaning of code sec_7701 no additional minimum_funding requirements under sec_412 would accrue for the spunoff plan z therefore with respect to ruling_request we conclude that transferring a portion of the assets held in plan x's trust sufficient to satisfy plan z’s obligations to its participants to a_trust or insurance_contract maintained for plan z in country c will not cause plan z to violate the minimum_funding requirements of sec_412 of the code this letter_ruling is based on the assumption that plan x is qualified under code sec_401 at all times relevant thereto it also assumes that the transfer of assets and liabilities from plan x to plan z will comply with sec_414 of the code - this letter_ruling addresses issues raised under the code it does not address issues raised under title of erisa nor does it address the effect if any which the convention between the united_states and country c with respect to taxes on income and on capital has on the transaction s described herein specifically it does not address the issue of whether the transaction s described herein will give rise to distributions to country c citizens under the laws of country c a copy of this ruling is being sent to your authorized representative pursuant to a power_of_attorney on file in this office should you have any questions pertaining to this ruling you may contact of this office at sincerely yours ca rifon watpins carlton watkins manager employee_plans technical group enclosures deleted copy of the ruling letter notice of intention to disclose notice cc
